Title: Committee of the States (Continental Congress) to John Adams, 9 July 1784
From: Committee of the States (Continental Congress)
To: Adams, John


        
          Sir
          Annapolis [9] July 1784
        
        Your Letters of 27th. of last March, & the 10th of April together with a Copy of the plan of a Treaty proposed by his Prussian Majesty, and Copies of the letters 1 without [date], & one of the [14th] and another of the 25th. [of] March last from the Prussian Minister at the Hague to yourself, relative to that subject, and also a Note from the same Minister respecting the Estate of one Christian Ravenhorst, & of his Widow late of Georgia and the Claims of several Prussian Subjects thereto, have come to hand a few days since, and after the adjournment of Congress: who stand adjourned to the 30th. of Octr: next.
        The Committee of the States not having a power to appoint foreign Ministers, or to form Treaties, cannot grant such a

Commission, as you request or make any alterations in the proposed Treaty, or give any Instructions relative thereto. Nor indeed can it now be necessary to be done, as Congress have already appointed yourself, Dr: Franklin and Mr: Jefferson (who we Suppose, is now on his passage from Boston) their Ministers to form Commercial Treaties with most of the Sovereigns of Europe &c, one among whom the King of Prussia is named. Mr: Jefferson carries with him a Commission for that purpose, and such Instructions as Congress have thought proper to give in addition to those heretofore sent to their Ministers.
        Touching the subject of the Note abovementioned, upon the supposition that the facts stated in it are true, you are very sensible that the Parties interested may obtain ample Justice in the ordinary Courts of Law, either by their sending an Agent to Georgia, or full Powers to some person there, with the necessary proofs to prosecute their Claims; and that Congress Cannot interfere in the Administration of common Justice within any of the United States; Coppies of the Will & other papers mentioned in the Note, may doubtless be had upon application to the proper Offices in Georgia.
      